 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 SHELLEY D. WEGER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                            CASE NO. 19-CR-00225 JAM
11
                                    Plaintiff,            STIPULATION AND [PROPOSED] PROTECTIVE
12                                                        ORDER
                             v.
13
     EVAN PALMER,
14
                                  Defendant.
15

16
                                                 I.   STIPULATION
17
            Plaintiff United States of America, by and through its counsel of record, and defendant Evan
18
     Palmer, by and through his counsel of record (collectively, the “parties”), hereby stipulate, agree, and
19
     jointly request that the Court enter a Protective Order in this case restricting the use and dissemination of
20
     the discovery, which contains the personal identifying information and other confidential information of
21
     witnesses and third parties. This Court may enter protective orders pursuant to Rule 16(d) of the Federal
22
     Rules of Criminal Procedure, Local Rule 141.1, and its general supervisory authority.
23
                                   II. PROPOSED PROTECTIVE ORDER
24
            A.      Protected Materials
25
            1.      This Order pertains to all discovery materials with Bates numbers PALMER_10284 or
26
     higher in numeric order that contain PII or other confidential third-party information as defined in
27
     paragraph two below (hereafter “Protected Materials”).
28


      [PROPOSED] PROTECTIVE ORDER                         1
 1          2.       For purposes of this Order, the term “Personally Identifying Information” (“PII”)

 2 includes any information other than the defendant’s information within (1) the definition of a “means of

 3 identification” under 18 U.S.C. § 1028(d)(7), except names, or (2) the definition of an “access device”

 4 under 18 U.S.C. § 1029(e)(1). Confidential third-party information includes (1) FEMA records relating

 5 to applications for disaster assistance benefits for individuals other than the defendant Evan Palmer, (2)

 6 VIN numbers for vehicles belonging to individuals other than the defendant, and (3) any other record

 7 specifically identified by the government as containing confidential third-party information.

 8          3.       To the extent that notes are made that memorialize, in whole or in part, the Protected

 9 Materials, or to the extent that copies are made for authorized use by members of the Defense Team,

10 such notes, copies, or reproductions become Protected Materials, subject to the Protective Order and

11 must be handled in accordance with the terms of the Protective Order.

12          B.       Defense Team

13          4.       For purposes of this Order, the term “Defense Counsel” refers to the defendant’s counsel

14 of record.

15          5.       For purposes of this Order, the term “Defense Team” refers to (1) the defendant’s counsel

16 of record, (2) other attorneys at defense counsel’s law firm or defense organization who may be

17 consulted regarding case strategy in the above-captioned matter, (3) licensed investigators who are

18 assisting defense counsel with this case, (4) retained experts or potential experts, and (5) paralegals,

19 legal assistants, and other support staff to defendant’s counsel of record providing assistance on this

20 case. The term “Defense Team” does not include defendant, the defendant’s family, or other associates

21 of the defendant.

22          6.       Defense Counsel must provide a copy of this Order to all members of the Defense Team.

23                   a)     Defense Counsel must obtain written acknowledgement from members of the

24          Defense Team that they are bound by the terms and conditions of this Protective Order, prior to

25          providing any Protected Materials to the members of the Defense Team. The written

26          acknowledgement need not be disclosed or produced to the United States unless ordered by the

27          Court.

28                   b)     Members of the defense team who are employees of the Federal Defender’s


      [PROPOSED] PROTECTIVE ORDER                         2
 1          Office who have signed a confidentiality agreement as part of their employment are not required

 2          to sign a written acknowledgement. The confidentiality agreement need not be disclosed or

 3          produced to the United States unless ordered by the Court.

 4          C.      Disclosure of Protected Materials

 5          7.      No person or party shall use any Protected Materials or information derived from the

 6 Protected Materials produced in this action for any purpose other than use in the above-captioned case.

 7 All Protected Materials shall be used solely for the purpose of conducting and preparing for pre-trial,

 8 trial, post-trial, and appellate proceedings (both direct and collateral) in this criminal action and for no

 9 other purposes whatsoever.

10          8.      The Protected Materials may be disclosed only to the categories of persons and under the

11 conditions described in this Order.

12          9.      The Defense Team shall not permit anyone other than the Defense Team to have

13 possession of the Protected Materials.

14          10.     Defendant may review Protected Materials in this case only in the presence of a member

15 of the Defense Team, and his Defense Counsel shall ensure that defendant is never left alone with any

16 Protected Materials. Defendant may not copy, keep, maintain, or otherwise possess any of such

17 Protected Materials at any time. Defendant must return any Protected Materials to the Defense Team at

18 the conclusion of any meeting at which defendant reviews the Protected Material. Defendant may not

19 take any Protected Materials out of the room in which he is meeting with the Defense Team. Defendant

20 may not write down or memorialize any Protected Material. At the conclusion of any meeting with

21 defendant, the member of the Defense Team present shall take with him or her all Protected Materials.

22 At no time, under any circumstances, will any Protected Materials be left in the possession, custody, or

23 control of the defendant.

24          11.     The Defense Team may review the Protected Materials with a witness or potential

25 witness in this case so long as a member of the Defense Team is present while Protected Materials are

26 being shown to the witness. Before being shown any portion of the Protected Materials, any witness or

27 potential witness must be informed of the requirements of the Protective Order. A witness or potential

28


      [PROPOSED] PROTECTIVE ORDER                         3
 1 witnesses may not copy, keep, maintain, or otherwise possess the Protected Materials or any information

 2 derived from the Protected Materials at any time outside the presence of the Defense Team.

 3          12.     This Order does not limit employees of the United States Attorney’s Office for the

 4 Eastern District of California from disclosing the Protected Materials, to employees of the United States

 5 Department of Justice, including any United States’ Attorney’s Office, any other federal agencies, law

 6 enforcement agencies, the Court, and defense.

 7          13.     Defense Counsel shall advise the United States with reasonable notice of any subpoenas,

 8 document requests, or claims for access to the Protected Materials by third parties if Defense Counsel is

 9 considering disseminating any of the Protected Materials to a third party, in order that the United States

10 may take action to resist or comply with such demands as it may deem appropriate.

11          D.      Ensuring Security of Protected Materials

12          14.     The Defense Team shall maintain the Protected Materials safely and securely, and shall

13 exercise reasonable care in ensuring the security and confidentiality of the Protected Materials by storing

14 the Protected Materials in a secure place, such as a locked office, or otherwise secure facility where

15 visitors are not left unescorted.

16          15.     A copy of the Protective Order must be stored with the Protected Materials, in paper form

17 and electronically.

18          16.     To the extent that Protected Materials, or any copies or reproductions thereof, are stored

19 electronically, the Protected Materials will be stored on a password-protected or encrypted storage

20 medium, including a password-protected computer, or device. Encryption keys must be stored securely

21 and not written on the storage media that they unlock.

22          17.     If a member of the Defense Team makes, or causes to be made, any further copies of any

23 of the Protected Materials, Defense Counsel will ensure that the following notation is written, stamped

24 or inscribed on whatever folder, container, or media contains the copies: “PROTECTED MATERIALS-

25 SUBJECT TO PROTECTIVE ORDER.” For example, if Defense Counsel makes a copy of a disc or

26 physical file containing Protected Materials, the duplicate disc or file must be encrypted and marked

27 with the above notation.

28


      [PROPOSED] PROTECTIVE ORDER                        4
 1          E.      Filings

 2          18.     In the event that a party needs to file Protected Materials containing PII, or other

 3 confidential third party information with the Court, or disclose PII or other confidential third party

 4 information in court filings, the filing should be made under seal, or with all PII and other confidential

 5 third party information, as defined in paragraph 2, redacted. The party seeking to file such information

 6 shall make all reasonable attempts to avoid the divulging of PII and confidential third-party information.

 7 This provision shall not apply to trial exhibits unless they are filed with the Court via ECF.

 8          F.      Conclusion of Prosecution

 9          19.     The provisions of this Order shall not terminate at the conclusion of this prosecution. All

10 Protected Material subject to the Protective Order maintained in the Defense Team’s files shall remain

11 subject to the Protective Order unless and until such Order is modified by the Court.

12          20.     Upon the latter of the final disposition of the case, including exhaustion of direct and

13 collateral appellate proceedings, or Defense Counsel’s document retention requirements, Defense

14 Counsel shall return the Protected Materials to the government, or certify in writing that the Protected

15 Materials have been destroyed. If any Protected Materials are used as defense exhibits, they shall be

16 maintained with government exhibits so long as those are required to be maintained.

17          G.      Termination or Substitution of Counsel

18          21.     In the event that there is a substitution of counsel prior to final disposition of the case,

19 new counsel of record must join this Protective Order before any Protected Materials may be transferred

20 from the undersigned defense counsel to the new defense counsel. New defense counsel then will

21 become Defense Counsel for purposes of this Protective Order, and become Defense Team’s custodian

22 of materials, and shall then become responsible, upon the conclusion of appellate and post-conviction

23 proceedings, for complying with the provisions set forth in Paragraphs 19 and 20 above. All members

24 of the Defense Team, whether current or past counsel, are at all times subject to the Protective Order and

25 are not relieved by termination of representation or conclusion of the prosecution.

26

27

28


      [PROPOSED] PROTECTIVE ORDER                          5
 1          H.     Modification of Order

 2          22.    Nothing in this Order shall prevent any party from seeking modification to the Order or

 3 from objecting to discovery it otherwise believes to be improper. Nothing in this Order shall prevent

 4 any party from seeking a more restrictive protective order with regard to particular discovery items.

 5          I.     Violation of Order

 6          23.    Any person who willfully violates this Order may be held in contempt of court and may

 7 be subject to monetary of other sanctions as deemed appropriate by the Court. This provision does not

 8 expand or narrow the Court’s contempt powers.

 9          J.     Application of Laws

10          24.    Nothing in this Order shall be construed to affect or comment on the admissibility or

11 discoverability of the Protected Materials.

12          25.    Nothing in this Order shall be construed to affect the application of and the parties’

13 compliance with the Federal Rules of Criminal Procedure, Local Rules, and applicable statutes.

14          IT IS SO STIPULATED

15   Dated: April 27, 2021                                   PHILLIP A. TALBERT
                                                             Acting United States Attorney
16

17                                                    By: /s/ SHELLEY D. WEGER
                                                          SHELLEY D. WEGER
18                                                        Assistant United States Attorney
19
     Dated: April 27, 2021                                   /s/ CHRISTOPHER R. COSCA
20                                                           (authorized 4/27/2021)
                                                             CHRISTOPHER R. COSCA
21                                                           Counsel for Defendant
22                                                           Evan Palmer
                                    [PROPOSED] FINDINGS AND ORDER
23
            IT IS SO FOUND AND ORDERED this 28th day of April, 2021.
24

25

26

27

28


      [PROPOSED] PROTECTIVE ORDER                        6
